Title: To John Adams from Mercy Otis Warren, 11 October 1773
From: Warren, Mercy Otis
To: Adams, John


     
      Plimouth October 11 1773
     
     To Mr. Adams
     
      Though short! Far short my pen of the sublime,
      Fate urges on and bids me write in Rhyme,
      And hope my Friend the Effort will Excuse,
      Nor Blame the Heart: but Chide the Niggard Muse.
      Is it A Wild Enthusiastick Flame,
      That swells the Bosom panting after Fame,
      Dilates the Mind, while Ev’ry sails unfurl’d,
      To Catch the plaudit of a Gazing World.
      Is there no permanent, no steady pole,
      To point us on, and Guide the Wandring soul,
      Does prejudice, and passion, Rule Mankind.
      Are there no springs that actuate the Mind,
      Whose deep Maeanders, have some Nobler source,
      Than Vain self Love; to Guide their Winding Course.
      
      That Gen’rous ardor stile’d Benevolence,
      Is it an art to Gratify the sense,
      Or Give imagination further scope,
      That aeiry queen, who Guides the Helm of hope,
      Holds A False Mirrour to the Dazzel’d sight,
      A Dim perspective, A Delusive light,
      That swells the Bubbles of Lifes shortned span,
      While Wisdom smiles at the Deluded Man,
      Wrap’d in Extaticks, by imagine’d Fame,
      When the next Moment, Will Blot out his Name.
      Cant the Wise precepts, of A platos school,
      (or shall I Name a still more perfect Rule,)
      Rouze up the soul, to that Exalted Height,
      To Walk by Reason, And Reject the Cheat,
      Or are the Fetters that Enslave the Mind
      Of that Firm Base, that Adamantine kind,
      So Firmly Lock’d, and so securely Reve’d,
      The more we search, the More are we Deceived,
      Are truth, and Friendship, no where to be Found,
      And patriot Virtue, Nothing but A sound.
      Then May A Cesar Equal Honours Claim,
      With Noble Brutus, Celebrate’d Name,
      For the poor tribute, of a short applause,
      one stabs A tyrant trampling on the Laws,
      While the proud Despot, Marks his Baneful Way
      With Virtues tears and triumphs or’e his prey,
      Self, the sole point in which they’r both agreed,
      By this Romes shackled, or by this shes Free’d,
      Self Love, that stimulous to Noblest aim,
      Bids Nero Light the Capital in Flame,
      Or Bids H—— sell his Native Land
      And his Vile Brother Lend his perjure’d Hand,
      While Fredom weeps, and Heavn Delays to shed,
      Its awful Vengeance on the Guilty Head.
      If such is Life, And Fancy throw the Bowl,
      If appetite and Caprice Rule the Whole,
      If Virtuous Friendship, has no solid Base,
      But False Deception, holds the sacred place,
      Then from thy Mem’ry, Race out Ev’ry Line,
      Nor Recolect one sentiment of mine,
      
      But Dark oblivions sable Veil Draw ore,
      And I’ll Forbear to interupt the more.
      For if Vice Boasts, her origen the same,
      With social joy and patriotic Flame,
      Then I must Wish to bid the World Farewell,
      Turn Anchoret, and Choose some Lonely Cell,
      Beneath some peaceful Hermitage Reclined,
      To Weep the Misery, of all Mankind,
      Till Days and years! till time shall Cease to roll,
      And Truth Eternal strikes the Won’dring Soul.
     
    